Citation Nr: 0119403	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from February 1962 to February 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision from the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran has withdrawn the issue of entitlement to service 
connection for a blood disorder.  38 C.F.R. § 20.204 (2000).  

In March 2000 the RO denied entitlement to service connection 
for reflux esophagitis, which was claimed as chest pain.  The 
RO notified the veteran of that decision by letter dated 
March 27, 2000.  The veteran did not appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary to substantiate the 
veteran's claim has been obtained and VA's duty to notify and 
assist has been satisfied.  

2.  A chronic back injury is not shown during active service 
and the preponderance of the evidence establishes that the 
veteran's current low back disability is the result of post-
service work-related injuries.  

3.  A neck injury is not shown during active service and the 
preponderance of the evidence establishes that the veteran's 
current neck disability is the result of post-service work-
related injuries.  

4.  A left shoulder injury is not shown during active service 
and the preponderance of the evidence establishes that the 
veteran's current left shoulder disability is the result of 
post-service work-related injuries.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.303 (2000).  

2.  A chronic neck disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131; VCAA of 2000, Pub. L. 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303.  

3.  A chronic left shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; VCAA of 
2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show the veteran was seen for a 
complaint of pulled muscle in his back in July 1962, which 
had occurred one day earlier.  He also complained of eye 
problems.  He was treated with Robaxin.  

There was no diagnosis provided.  The remaining service 
medical records do not show complaints or treatment for 
further back problems.  They do show the veteran sought 
treatment for other physical problems between August 1962 and 
January 1963, but they do not show a diagnosis of a back 
disorder.  

The service medical records show the veteran was seen for 
right shoulder pain in February 1963.  He reported that he 
had been in an automobile accident.  He stated that he 
reached up with his right arm to brace himself on the roof of 
the car and he felt right shoulder pain.  Physical 
examination showed tenderness with decreased range of motion 
secondary to pain.  X-ray examination of both shoulders at 
that time was negative for fracture or dislocation.  There 
was no complaint or treatment for left shoulder symptoms or 
neck problems.  The service medical records do not contain a 
diagnosis of a left shoulder disorder or a neck disorder.  

The January 1964 separation medical examination shows that 
the spine and other musculoskeletal system, the upper 
extremities and the head and neck were normal.  In the report 
of medical history the veteran specifically denied having 
bone, joint, or other deformity, lameness, or a painful or 
trick shoulder.

The post-service evidence does not include a diagnosis of a 
back, neck, or left shoulder disorder during the initial 
post-service year.  

The post-service medical evidence shows the veteran was seen 
for a work-related back injury in January 1982.  He stated 
that he had first noticed back pain four weeks earlier while 
lifting cinderblocks at work.  He stated that the pain 
subsided but he noticed increasing low back pain when he was 
again lifting cinderblocks at work.  The assessment was 
lumbosacral strain with spasm.  The records show that the 
veteran filed a worker's compensation claim in connection 
with his injury.  These records also show follow-up treatment 
for continued low back symptoms through 1983.  They show that 
the veteran sustained a second work-related low back injury 
in September 1983.  He fell in a slick area and injured his 
back.  The assessment at that time was left sciatica.  

The veteran underwent a medical evaluation in February 1984 
in connection with his worker's compensation claim.  He 
related a history of his January 1982 and September 1983 
work-related back injuries.  The physician conducted physical 
and x-ray examinations.  X-ray examination of the lumbosacral 
spine disclosed mild degenerative lipping at L2-L3.  The 
diagnosis was sprain of the low back with moderate residuals.  
The physician opined that the veteran had a 5% permanent 
partial disability due to his work-related injuries.  

The evidence includes a February 1993 medical examination 
report.  This shows that the veteran sustained injuries in a 
March 1992 work-related accident.  The evidence shows that he 
filed a worker's compensation claim in connection with his 
injuries.  He stated that the injuries included a sprain to 
the left shoulder and neck and a twisting injury to the mid 
and lower back.  The physician conducted a physical 
examination.  The diagnosis was cervico upper thoracic sprain 
inclusive of brachial radiculitis, lumbar sprain and sciatic 
radiations.

The evidence includes an April 1993 psychiatric examination 
conducted as part of the worker's compensation claim.  The 
veteran related a history of the March 1992 injuries.  He 
also related a history of the two previous work-related 
injuries for which he remained off work for six months, but 
he returned to work until the most recent injuries.  He 
related his military history but did not relate a history of 
in-service injuries or of back, neck, or left shoulder 
problems since active service.  

The evidence includes a June 1993 vocational assessment.  The 
examiner indicated that the veteran had a diagnosis of 
degenerative disc disease of the lumbosacral spine.  The 
veteran related his military history but did not relate a 
history of in-service injuries or of back, neck, or left 
shoulder problems since active service.  He did relate a 
history of the previous work-related injuries.  He stated 
that he was unable to perform any of his recreational hobbies 
since the March 1992 work-related accident due to continual 
back and left leg pain.  

The evidence includes a September 1993 independent medical 
examination report.  The report refers to the March 1992 
work-related accident.  The veteran complained of left arm 
pain, neck pain and back pain.  He related a prior medical 
history of treatment for unrelated medical problems but he 
did not report a history of ongoing left shoulder, neck, or 
back pain since active service.  The physician conducted a 
physical examination.  The assessment was mild right 
trochanteric bursitis with chronic lumbosacral pain secondary 
to an original strain.  

The evidence includes a January 1995 medical evaluation 
report.  The veteran related a history of the March 1992 
injury.  He stated that prior to the injury his usual job as 
a laborer involved heavy lifting, pushing, pulling, bending, 
stooping, and overhead and outstretched lifting.  He related 
a history of the prior work-related injuries in the 1980's, 
but stated that he was able to return to work and perform his 
usual and customary duties without further problems until the 
1992 injury.  He also related a prior medical history of 
treatment for other medical problems but he denied a history 
of any other serious illness.  The physician performed a 
complete physical examination.  The diagnosis was 
cervical/dorsal myofascitis and discogenic lower back disease 
with left lower extremity radiculopathy.  The physician 
summarized that the veteran presented with a history of 
chronic neck, lower back and left upper extremity symptoms, 
which were the result of the industrial injury sustained in 
March 1992.  

The veteran underwent an independent medical evaluation in 
March 1995 in connection with his worker's compensation 
claim.  The report refers to his military history but not to 
any in-service injury or neck, back, or shoulder symptoms 
since service.  The report does include a history of the two 
prior work-related injuries as well as the March 1992 injury.  
The report states that the veteran had no prior non-work 
related injuries.  The physician noted review of the prior 
medical evaluations and diagnostic studies.  The physician 
also performed a physical examination.  The diagnosis was 
degenerative disc disease of the cervical spine and chronic 
low back syndrome of moderately severe degree.  

The veteran underwent an independent psychiatric evaluation 
in April 1995 in connection with his worker's compensation 
claim.  The report includes a detailed history of the prior 
work related injuries as well as the prior medical treatment.  
The veteran related his military history but did not relate a 
history of in-service injuries or of back, neck, or left 
shoulder problems since active service.  In fact, when asked 
about his prior medical history, he stated that he never had 
sustained any other work-related or nonwork-related injuries 
and he had never been involved in a car accident.  

The remaining evidence is dated in 1997 and 1998 and is all 
related to the veteran's workers' compensation claim for the 
injuries sustained in the March 1992 work-related accident.  
This evidence includes a July 1997 computerized tomography 
(CT) scan of the cervical spine and the left shoulder.  This 
showed mild encroachment on the right C4 and C5 foramina by 
uncinate hypertrophy but was otherwise normal.  This also 
showed that the left shoulder was normal.  The evidence also 
includes a March 1998 independent medical examination report.  
The diagnosis was cervical dorsal musculoligamentous strain, 
lumbosacral musculoligamentous strain and left shoulder 
strain.  The evidence includes additional medical treatment 
records showing ongoing outpatient treatment.  The evidence 
also includes a September 1997 vocational rehabilitation 
assessment report and a November 1997 vocational 
rehabilitation evaluation.  This evidence is related to the 
veteran's worker's compensation claim.  This evidence 
includes a detailed history of the prior work-related 
injuries as well as the prior medical treatment.  This 
evidence does not include a history of in-service injuries or 
a prior medical history of back, neck, or left shoulder 
problems since active service.  

The evidence includes two VA x-ray examination reports dated 
in April 2001.  
X-ray examination of the lumbosacral spine showed 
degenerative changes from L1 to L4 and disc space narrowing 
at the L1-L2 and L2-L3 levels.  X-ray examination of the 
cervical spine showed degenerative changes from C4 to C7 with 
disc space narrowing and posterior spurring encroaching on 
neural foramina.  

At the personal hearing the veteran testified that he injured 
his left shoulder in a car accident during active service.  
Transcript, p. 3 (May 2001).  He was treated with a sling for 
his left shoulder injury.  Tr., p. 3.  He received post-
service medical treatment for his shoulder after discharge 
but these medical records are no longer available.  Tr., pp. 
4-6, 8.  He testified that the records that he was submitting 
at his personal hearing would show he received treatment for 
his left shoulder by his private physician since 1978.  Tr., 
p. 7.  The veteran testified that he twisted and fractured 
his neck in the in-service car accident for which he was 
treated with a collar for two-to-three weeks.  Tr., pp. 12-
13.  He received post-service medical treatment for his neck 
and back from same physicians that treated him for the left 
shoulder.  Tr., pp. 13-14.  He did not sustain a pulled back 
muscle prior to the in-service accident but he sustained that 
in the accident.  Tr., p. 15.  He testified that he is 
receiving Social Security Administration (SSA) disability 
benefits due to his neck, back and shoulder disabilities.  
Tr., p. 16.  He also testified that he is receiving full 
workers' compensation benefits for his disabilities and that 
he informed the physicians, who performed the workers' 
compensation examinations, that he had originally injured his 
back in the military.  Tr., pp. 16-18.  


Criteria

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1131 (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).
A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Notwithstanding, service connection may be granted 
for disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v.  Principi, 3 Vet. App. 303, 305 (1992).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The Court also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 
C.F.R. § 3.303(b) (2000), by the submission of (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  


The Court determined that a claim for a right knee condition 
was not well grounded based upon a continuity of 
symptomatology analysis, when the sole evidentiary basis for 
the asserted continuous symptomatology was the sworn 
testimony of the appellant himself and when "no" medical 
evidence indicated continuous symptomatology.  McManaway, 13 
Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

The Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  


Analysis

I.  Duty to Notify and Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. VCAA 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claims.  By virtue of the Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  That is, he was given notice of the 
regulations pertaining service connection.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103).  

The evidence includes the veteran's service medical records.  
They include medical records dated from the veteran's medical 
entrance examination through his medical separation 
examination.  This includes treatment for a pulled back 
muscle in July 1962 and for a right shoulder injury sustained 
in a February 1963 automobile accident.  The veteran contends 
that he was treated for injuries to his back, neck and left 
shoulder sustained in the February 1963 automobile accident.  
Notwithstanding, there is no reasonable possibility that 
assistance in obtaining additional service medical records 
would aid in substantiating the claim because his claim is 
being denied for lack of post-service continuity of 
symptomatology.  In addition, the veteran has submitted 
copies of his service medical records, which he claims are 
the records that document his injuries.  Therefore, the duty 
to assist does not attach to such development in this case.  
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(a)).

The veteran has submitted all available post-service medical 
records in support of his claim.  At his personal hearing he 
testified that he received post-service medical treatment for 
his disabilities after discharge but these medical records 
are no longer available.  Tr., pp. 4-6, 8.  In an October 
1999 letter the veteran stated that the evidence he submitted 
was all the information he had.  He also submitted two VA x-
ray examination reports and he testified that he had not been 
treated at VA for his injuries.  Tr., pp. 9, 18-19.  

The RO also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
stated that he was receiving SSA disability benefits because 
of the claimed disabilities.  The RO requested medical 
records from the SSA, which were used in that decision.  The 
SSA responded in February 2000 that the veteran's claims 
folder could not be located.  The veteran has also testified 
at a personal hearing and the transcript is of record.  

The veteran's representative argues that the case should be 
remanded in order to obtain a medical opinion as to the 
etiology of his disabilities.  The Board is of the opinion 
that a remand for a VA examination of the claimed 
disabilities is not required because, as will be discussed 
below, the private medical evidence already includes medical 
opinions regarding the etiology of the current disabilities.  
The record contains sufficient medical evidence to make a 
decision on the claims.  In addition, there is no reasonable 
possibility that assistance in obtaining a medical opinion 
would aid in substantiating the claims because his claims are 
being denied for lack of post-service continuity of 
symptomatology.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the veteran as mandated by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  




In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claims.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


II.  Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify.")  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection of back, 
knee and left shoulder disabilities.  

The veteran has satisfied his initial burden of submitting 
evidence of current back, neck and left shoulder 
disabilities.  X-ray examination of the lumbosacral spine 
during the February 1984 medical evaluation disclosed mild 
degenerative lipping at L2-L3.  The diagnosis during the 
February 1993 medical examination was cervico upper thoracic 
sprain inclusive of brachial radiculitis, lumbar sprain and 
sciatic radiations.  The diagnosis during the June 1993 
vocational assessment was degenerative disc disease of the 
lumbosacral spine.  The diagnosis during the January 1995 
medical evaluation was cervical/dorsal myofascitis and 
discogenic lower back disease with left lower extremity 
radiculopathy.  The diagnosis during the March 1995 
independent medical evaluation was degenerative disc disease 
of the cervical spine and chronic low back syndrome of 
moderately severe degree.  

The diagnosis during the March 1998 independent medical 
examination was cervical dorsal musculoligamentous strain, 
lumbosacral musculoligamentous strain and left shoulder 
strain.  Finally, the April 2001 VA x-ray examination reports 
showed degenerative changes of the lumbosacral spine and the 
cervical spine.  While the post-service medical diagnoses 
have characterized the disabilities of the lumbosacral and 
cervical spines by use of different terminology on several 
occasions, these post-service diagnoses are sufficient to 
establish that the veteran has current back, neck and left 
shoulder disabilities.  

The next question is whether the veteran sustained injuries 
to the back, neck and left shoulder during active service.  
At the personal hearing the veteran testified that he injured 
his left shoulder in a car accident during active service.  
Tr., p. 3.  He stated that he twisted and fractured his neck 
in the in-service car accident.  Tr., pp. 12-13.  The veteran 
testified that he did not sustain a pulled back muscle prior 
to the in-service accident but he sustained that in the 
accident.  Tr., p. 15.  

The service medical records show the veteran was seen for a 
complaint of pulled muscle in his back in July 1962, which 
had occurred one day earlier.  However, they do not show that 
he was treated for the claimed injuries following the 
February 1963 automobile accident.  The service medical 
records show the veteran was seen for right shoulder pain at 
that time.  He reported that he reached up with his right arm 
to brace himself on the roof of the car and he felt right 
shoulder pain.  Although the service medical records do not 
show the claimed injuries, the veteran is qualified to relate 
that he, in fact, did sustain such injuries in the February 
1963 automobile accident.  

The question then becomes whether the veteran developed a 
chronic disease shown as such in service or within the 
presumptive period as a result of his injuries.  In this case 
the medical evidence does not establish that he developed a 
chronic disease during service or during the initial post-
service year.  He was treated on one occasion in July 1962 
for a complaint of pulled muscle in his back.  The service 
medical records do not show that he returned for follow-up 
care because of continuing low back symptoms.  

They show that he sought treatment for other physical 
problems between August 1962 and January 1963, but they do 
not show complaints or treatment for further back problems.  
The service medical records in February 1963 show treatment 
for right shoulder pain following the automobile accident but 
they do not show treatment for the claimed injuries.  Even if 
the veteran's testimony were accepted as establishing that he 
received treatment for his back, neck and left shoulder at 
that time, by his own testimony he acknowledges that he did 
not receive ongoing care for his claimed injuries following 
initial treatment.  He testified that he was treated with a 
sling for his left shoulder injury and a collar for two-to-
three weeks for his neck injury.  Tr., pp. 3, 12-13.  

X-ray examination of both shoulders at that time was negative 
for fracture or dislocation.  In fact, the service medical 
records do not contain a diagnosis of a back, neck, or left 
shoulder disorder.  In addition, the January 1964 separation 
medical examination shows that the spine and other 
musculoskeletal system, the upper extremities and the head 
and neck were normal.  Moreover, in his report of medical 
history the veteran specifically denied having bone, joint, 
or other deformity, lameness, or a painful or trick shoulder.  
The post-service evidence also does not include a diagnosis 
of a back, neck, or left shoulder arthritis or any other 
presumptive disease during the initial post-service year.  

Notwithstanding the veteran's allegation that he sustained 
the claimed injuries in the February 1963 automobile 
accident, the service medical records do not show a 
combination of manifestations sufficient to identify chronic 
back, neck or left shoulder disease, or sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  Consequently, since the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge and competent evidence that relates the 
present conditions to that symptomatology is required to 
support the claims.  Savage v. Gober, 10 Vet. App. 489 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Savage; Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (Court held that lay assertions of 
medical causation cannot constitute evidence); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

In this case the probative evidence does not support a 
continuity of symptomatology and the competent medical 
evidence demonstrates that the veteran's back, neck and left 
shoulder disabilities are the result of post-service work-
related accidents.  

Although the veteran argues that he has had ongoing back, 
neck and left shoulder since active service, his post-service 
statements to medical examiners in connection with his 
workers' compensation claims are inconsistent with such 
history.  When evaluated for the January 1982 work-related 
back injury, he stated that he had first noticed back pain 
four weeks earlier while lifting cinderblocks at work.  When 
evaluated in February 1984 in connection with his worker's 
compensation claim, he related a history of his work-related 
back injuries but he did not report having had symptoms since 
active service.  When evaluated in February 1993 for injuries 
in the March 1992 work-related accident, the veteran stated 
that his injuries included a sprain to the left shoulder and 
neck and a twisting injury to the mid and lower back.  

He did not report having sustained injuries to these areas 
during active service or that he had had ongoing symptoms 
prior to his industrial injuries.  In numerous reports 
completed as part of the worker's compensation claim he 
related his military history but did not relate a history of 
in-service injuries or of back, neck, or left shoulder 
problems since active service.  This includes the April 1993 
psychiatric examination, the June 1993 vocational assessment, 
the September 1993 independent medical examination, the March 
1995 independent medical evaluation, the April 1995 
psychiatric evaluation, the September 1997 vocational 
rehabilitation assessment and the November 1997 vocational 
rehabilitation evaluation.  

In several reports the veteran actually denied a history of 
injuries and symptoms that pre-dated his industrial 
accidents.  During the January 1995 medical evaluation the 
veteran stated that prior to his injury his usual job as a 
laborer involved heavy lifting, pushing, pulling, bending, 
stooping, and overhead and outstretched lifting.  He related 
a history of the prior work-related injuries in the 1980's, 
but stated that he was able to return to work and perform his 
usual and customary duties without further problems until the 
1992 injury.  During the independent medical evaluation in 
March 1995, he reported that he had not had non-work related 
injuries prior to his work-related injuries.  In fact, when 
asked about his prior medical history during the April 1995 
independent psychiatric evaluation, he stated that he never 
had sustained any other work-related or nonwork-related 
injuries and he had never been involved in a car accident.  

The veteran's present allegations that he has had ongoing 
back, neck and left shoulder since active service are 
entirely inconsistent with his post-service statements to 
medical examiners in connection with his workers' 
compensation claims.  Because of these inconsistent histories 
and the fact that his present statements of continuity of 
symptomatology hare been made in contemplation of monetary 
gain, the Board finds that his statements lack credibility 
and are not entitled to probative weight.  

Finally, the only competent medical evidence of record that 
addresses the etiology of the veteran's current disabilities 
at issue attributes these disabilities to the post-service 
work-related injuries.  The physician, who performed the 
September 1993 independent medical examination, concluded 
that the veteran's chronic lumbosacral pain was secondary to 
his original work-related strain.  The physician who 
performed the January 1995 medical evaluation, summarized 
that the veteran's chronic neck, lower back and left upper 
extremity symptoms were the result of the industrial injury 
sustained in March 1992.  The evidence of record does not 
include competent medical evidence that attributes any of the 
current symptoms or disabilities to the claimed in-service 
injuries.  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
claimed disabilities are related to the veteran's period of 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For these reasons, the Board finds that a chronic back injury 
is not shown during active service and the preponderance of 
the evidence establishes that the veteran's current low back 
disability is the result of post-service work-related 
injuries.  The Board finds that a neck injury is not shown 
during active service and the preponderance of the evidence 
establishes that the veteran's current neck disability is the 
result of post-service work-related injuries.  The Board also 
finds that a left shoulder injury is not shown during active 
service and the preponderance of the evidence establishes 
that the veteran's current left shoulder disability is the 
result of post-service work-related injuries.  

The Board concludes that a chronic low back disorder, a 
chronic neck disorder and a chronic left shoulder disorder 
were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); VCAA of 2000, 
Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.303 (2000).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).



ORDER

Service connection for a low back disorder, a neck disorder 
and a left shoulder disorder is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

